Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                      No. 04-18-00123-CV

      ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED AND 00/100
           ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagen Jetta,
                             VIN#3VWDP7AJ9CM333910,
                                       Appellants

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-02-54230
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        On July 5, 2018, because the brief had insufficient record citations and most of the brief’s
citations were to documents in the appendix—which were not part of the clerk’s record, we
struck Appellant’s brief and ordered her to file a brief that fully complied with the Texas Rules
of Appellate Procedure.
       On August 6, 2018, Appellant filed an amended brief. The amended brief does not
comply with our July 5, 2018 order or Rule 38.1 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 38.1. Specifically, the brief has the following defects.
       •   Citations to Brief Appendix Documents. Appellant’s brief does not contain
           appropriate citations to the record. Contra TEX. R. APP. P. 38.1(i). Appellant
           attached twenty-four documents to her amended brief. Her brief cites the attached
           documents approximately fifty-six times. But it is unclear which of the attached
           documents are copies from the clerk’s record and which are not contained in the
           clerk’s record—and are not part of the appellate record. We may not consider
           documents that are attached to a brief that are not part of the appellate record. Briggs
           v. Toyota Mfg. of Texas, 337 S.W.3d 275, 283 (Tex. App.—San Antonio 2010, no
           pet.); Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 n.2 (Tex. App.—
           Houston [14th Dist.] 2008, no pet.) (“We may not consider documents attached to an
           appellate brief that are not part of the appellate record.”). Appellant’s brief must
           contain document citations to only the clerk’s and reporter’s records. See TEX. R.
           APP. P. 38.1(i).
       •   Appendix. The appendix does not include a copy of the trial court’s judgment from
           which relief is sought. Contra TEX. R. APP. P. 38.1(k).
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s amended brief and ORDER Appellant to file a
second amended brief within TEN DAYS of the date of this order. The amended brief must
correct all the violations listed above and fully comply with the applicable rules. See, e.g.,
id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the
brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a
brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s second amended brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court